Citation Nr: 0934388	
Decision Date: 09/14/09    Archive Date: 09/23/09

DOCKET NO.  05-10 542A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include depression, insomnia, and 
anxiety.

2.  Entitlement to an initial disability rating in excess of 
20 percent for service-connected peripheral neuropathy of the 
right lower extremity.

3.  Entitlement to an initial disability rating in excess of 
20 percent for service-connected peripheral neuropathy of the 
left lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

D. Van Wambeke, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1963 to June 
1966.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, in April 2004 and February 2006.

In the April 2004 rating decision, service connection for 
peripheral neuropathy of the left and right lower extremities 
was granted with separate 10 percent evaluations effective 
January 29, 2004.  The Veteran filed a timely notice of 
disagreement (NOD) and, following the issuance of a statement 
of the case (SOC), a timely substantive appeal.  The RO 
subsequently assigned an earlier effective date of January 
29, 2003 and increased the assigned ratings to 20 percent, 
effective on January 29, 2003.  See November 2006 and May 
2007 rating decisions.  Despite the increased ratings granted 
by the RO, the Veteran's appeal remains before the Board.  
Cf. AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has 
filed a NOD as to an RO decision assigning a particular 
rating, a subsequent RO decision assigning a higher rating, 
but less than the maximum available benefit, does not 
abrogate the pending appeal).  

The February 2006 rating decision denied entitlement to 
service connection for depression, anxiety and chronic 
insomnia.  The Board has recharacterized the issue as 
reflected in the title page.  See Clemons v. Shinseki, 23 
Vet. App. 1, 5-6 (2009) (the scope of a mental health 
disability claim includes any mental disability that may 
reasonably be encompassed by the claimant's description of 
the claim, reported symptoms, and the other information of 
record).  

The Veteran was afforded a personal hearing before the 
undersigned Veterans Law Judge in August 2007.  A transcript 
of the hearing is of record.

The Board remanded the claims in December 2007 for additional 
development and to address due process concerns.  The actions 
directed by the Board have been accomplished and the matter 
has been returned to the Board for appellate review.  

In the December 2007 remand, the Board referred a claim to 
reopen service connection for a skin condition and a claim 
for service connection for a gastrointestinal condition, 
which had been noted in a November 2006 deferred rating 
decision without any further action.  As review of the claims 
folder does not reveal that these issues have been addressed, 
they are again REFERRED for appropriate action.

During the January 2009 VA peripheral nerves examination, the 
Veteran reported that he had retired from his usual 
occupation as a truck driver because his neuropathy made it 
hard to drive, and because his medications caused somulance.  
The examiner indicated that the Veteran's main complaint with 
ambulation seemed related to neuropathic pain sensations in 
the ankles and feet, which the Veteran stated was the primary 
reason he had to give up being a truck driver.  Based on the 
foregoing, the Board REFERS the issue of entitlement to a 
total disability rating based upon individual unemployability 
(TDIU) due to service-connected disability.


FINDINGS OF FACT

1.  The Veteran has been diagnosed with anxiety disorder, not 
otherwise specified, which is etiologically related to active 
service.  

2.  The Veteran has no more than moderate incomplete 
paralysis as a result of his peripheral neuropathy of the 
bilateral lower extremities.  




CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired 
psychiatric disorder, to include depression, insomnia and 
anxiety, have been met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2008).  

2.  The criteria for an initial evaluation greater than 20 
percent for service-connected peripheral neuropathy of the 
right lower extremity have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2008).  

3.  The criteria for an initial evaluation greater than 20 
percent for service-connected peripheral neuropathy of the 
left lower extremity have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Service connection

The Veteran contends that he has chronic depression, anxiety 
and insomnia as a result of multiple stressful events during 
service.  His service treatment records are devoid of 
reference to complaint of, or treatment for any, 
psychological problems.  

Post-service medical evidence of record reveals that the 
Veteran has been diagnosed with several disorders.  In 
December 2004, he was referred by his primary care physician 
(PCP) for depression.  The examining physician indicated that 
the Veteran endorsed symptoms of hypomania, depression 
(including depressed mood, middle insomnia, anhedonia, and 
decreased concentration), and posttraumatic stress disorder 
(PTSD) (including multiple confrontations with employers, 
episodes of road rage and some flashbacks of his time in the 
Army).  An Axis I diagnoses of anxiety disorder not otherwise 
specified, depressive disorder not otherwise specified, PTSD, 
and rule out bipolar II disorder, was made.  Subsequent 
records include Axis I diagnoses of chronic PTSD, depressive 
disorder not otherwise specified, and major depressive 
disorder.  See VA treatment records.  

The Veteran underwent a VA compensation and pension (C&P) 
Initial Evaluation for PTSD examination in January 2009.  
Following a detailed medical history, psychiatric 
examination, and testing, the examiner determined that the 
Veteran did not meet the DSM-IV criteria for a diagnosis of 
PTSD and an Axis I diagnosis of anxiety disorder, not 
otherwise specified, was made.  It was the examiner's opinion 
that the Veteran's anxiety disorder is at least as likely as 
not caused by or a result of military service.  This opinion 
was based on the Veteran's military records; review of the 
claim's folder, treatment records, and recent research 
psychological testing; clinical evaluation; and the DSM-IV 
criteria.  

The Board notes at this juncture that the Veteran also had a 
claim for entitlement to service connection for PTSD, which 
was remanded in conjunction with the claim for an acquired 
psychiatric disorder and which was subsequently granted by 
the RO in a May 2009 rating decision.  Despite this grant of 
service connection, his claim for an acquired psychiatric 
disorder, to include depression, anxiety and insomnia, 
remains outstanding.  

Based on the opinion provided by the January 2009 VA 
examiner, the Board resolves all reasonable doubt in the 
Veteran's favor by finding that service connection for an 
acquired psychiatric disorder, to include depression, anxiety 
and insomnia, is warranted. 38 C.F.R. §§ 3.102, 3.303 (2008).

II.	Increased ratings

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2008).  Separate rating codes identify various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole recorded history, including service 
medical records.  See generally 38 C.F.R. §§ 4.1, 4.2 (2008).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2008).  

Where the rating appealed is the initial rating assigned with 
a grant of service connection, the entire appeal period is 
for consideration, and separate ratings may be assigned for 
separate periods of time based on facts found, a practice 
known as "staged ratings."  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  The evidence in this case, however, does 
not support the assignment of staged ratings.  

As noted in the Introduction above, service connection for 
peripheral neuropathy of the left and right lower extremities 
was granted by analogy pursuant to 38 C.F.R. § 4.124a, 
Diagnostic Code 8520, with separate 10 percent evaluations 
effective January 29, 2004.  See April 2004 rating decision.  
The Board notes that evaluation of a service-connected 
disability in accordance with schedular criteria that closely 
pertain to an analogous disease in terms of functions 
affected, anatomical localization, and symptomatology, is 
permitted.  38 C.F.R. § 4.20 (2008).  The RO subsequently 
assigned an earlier effective date of January 29, 2003 and 
increased the assigned ratings to 20 percent, effective on 
January 29, 2003.  See November 2006 and May 2007 rating 
decisions.  

Neuritis of the peripheral nerves, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
rating equal to severe, incomplete, paralysis.  The maximum 
rating that may be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate, or with sciatic nerve involvement, for moderately 
severe, incomplete paralysis.  38 C.F.R. § 4.123.

Neuralgia of a peripheral nerve characterized usually by a 
dull and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis.  The term 
incomplete paralysis, with peripheral nerve injuries, 
indicates a degree of lost or impaired function substantially 
less than the type picture for complete paralysis given with 
each nerve, whether due to varied level of the nerve lesion 
or to partial regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  The ratings for the peripheral nerves are 
for unilateral involvement; when bilateral, combine with 
application of the bilateral factor.  38 C.F.R. § 4.124. 

38 C.F.R. § 4.124a, Diagnostic Code 8520 provides the rating 
criteria for paralysis of the sciatic nerve.  Disability 
ratings of 10 percent, 20 percent and 40 percent are assigned 
for incomplete paralysis which is mild, moderate or 
moderately severe in degree, respectively.  A 60 percent 
rating is warranted for severe incomplete paralysis with 
marked muscle atrophy.  Complete paralysis of the sciatic 
nerve, which is rated as 80 percent disabling, contemplates 
foot dangling and dropping, no active movement possible of 
muscles below the knee, and flexion of the knee weakened or 
(very rarely) lost.

The Veteran has consistently reported various symptoms 
involving his feet.  See January 2004 registry exam note 
(numbness for three years); March 2004 ambulatory care note 
(feet hurt); May 2004 podiatry consult note (numbness, 
tingling and burning in both feet); May 2004 ambulatory care 
note (occasional numbness and burning).  In October 2004, he 
complained of continuing bilateral foot pain with occasional 
numbness in his legs for six to nine months.  The assessment 
made was neuropathy with restless legs, multifactorial 
etiology; likely component of diabetic neuropathy, though 
exam appears stable today.  See ambulatory care note.  

Physical examination in October 2004 revealed palpable pulses 
bilaterally and diminished protective threshold but no 
maceration, edema, erythema, malodor, active drainage, 
cellulitis or gross defect.  The assessment made was non-
insulin dependent diabetes mellitus (NIDDM) neuropathy.  See 
podiatry follow-up clinic note.  A diabetic foot examination 
conducted in February 2005 noted onychomycosis but no 
abnormality with regard to sensation, and pulses were 
reported as good.  See ambulatory care note.  Physical 
examination in March 2005 showed positive pulses, no open 
lesions, negative hair growth, edema, erythema and 
claudication, no signs of infection, pain on palpation of the 
nail borders of both great toes, no gross deformities, but 
diminished sensation on both feet.  See podiatry attending 
note.  Another foot sensory examination conducted in May 
2005, however, was normal and the only foot abnormality noted 
during inspection was onychomycosis.  See ambulatory care 
note.  

In September 2005, an impression of foot pain, burning, 
numbness and cold sensation was made.  It was reported that 
the Veteran was vague about his descriptions.  See ambulatory 
care note; see also June 2005 ambulatory care note (to 
include impression of cold sensation).  A March 2006 podiatry 
follow-up clinic note reported that pedal pulses were 
palpable bilaterally and that there were no open lesions, 
erythema, edema or signs of infection.  Sensations were 
intact, bilaterally, and there was mild pain and tenderness 
upon palpation to the bilateral medial calcaneal tubercles 
and bilateral medial arches.  See also August 2006 podiatry 
follow-up clinic note.  

The Veteran underwent a VA C&P peripheral nerves examination 
in January 2006, at which time his claims folder was 
reviewed.  In pertinent part, he complained of pain in both 
knees, ankles and feet and described the sensation as if his 
bones were exposed.  The Veteran also complained of numbness, 
tingling and burning pain in his feet, and indicated that he 
sometimes experiences sharp pain in both feet, worse at 
night.  Motor examination revealed normal bulk, tone and 
strength in the lower extremities and sensory examination 
revealed a high glove-stocking distribution of decreased 
sensation to pinprick at the level of the knees.  Vibratory 
sensation was diminished distally at the ankles, gait was 
normal, heel and toe walking was normal, and Romberg was 
negative.  It was the examiner's opinion that the Veteran had 
evidence of peripheral neuropathy involving the lower 
extremities, which was more likely than not related to 
diabetes.  

In October 2006, the Veteran indicated that he was still 
experiencing the feeling of a lot of pins and needles in his 
lower extremities.  Sensory examination of his feet revealed 
that they were partially insensate but pulses were normal.  
See ambulatory care note.  

A September 2007 record from Disability Consultants P.C., 
which was received from the Social Security Administration 
(SSA), indicates that the Veteran was referred for a medical 
evaluation regarding peripheral neuropathy and pain in his 
feet.  The Veteran reported that he was forced to stop 
working as a truck driver in 2002 due to peripheral 
neuropathy and numbness in his feet and that since that time, 
he had had difficulty with prolonged standing and walking.  
He also reported chronic burning in his feet.  Physical 
examination of the Veteran's extremities revealed no clubbing 
or cyanosis and peripheral pulses were intact.  There was 
also no peripheral edema and no varicose veins seen.  The 
Veteran had no difficulty getting on and off the examination 
table or squatting, but he was unable to heel and toe walk or 
hop.  There was diminished sensation in both feet.  
Neurological examination revealed negative Romberg, intact 
motor function, symmetrical reflexes, and no disorientation.  
The conclusion made by the examiner was history of diabetes 
with diabetic peripheral neuropathy.  It was noted that the 
Veteran had some mild difficulty with orthopedic maneuvers 
and walked with a mild limp on the left.  

A second VA C&P peripheral nerves examination was conducted 
in January 2009, at which time the Veteran's claims folder 
and medical records were reviewed.  He reported that he often 
had trouble walking in a straight line over distance due to 
the sensations in his feet.  The Veteran also indicated that 
his current treatment was medication, which helps decrease 
the pain sensations in his feet but not the numbness and 
tingling.  Subjective symptoms reported were numbness, 
paresthesias, dysesthesias and pain on the bilateral feet up 
to the mid-calf level.  These sensations were described as 
cold sensation, tingling, numbness and shooting pains to the 
ankles and feet.  Physical examination revealed normal lower 
extremity muscle strength.  Sensory examination revealed 
normal vibration, pain, light touch and position sense of the 
right lower extremity.  The left lower extremity exhibited 
normal pain and position sense but decreased vibration in the 
ankle, foot and toes and decreased light touch in the mid-
calf down to the tips of the toes and the bottom of the foot.  
The affected nerves were the saphenous, peroneal, sural and 
plantar.  A detailed reflex examination revealed 2+ bilateral 
brachioradialis, knee, and ankle reflexes, normal bilateral 
plantar flexion, and no muscle atrophy, no abnormal muscle 
tone or bulk, no tremors, tics or other abnormal movements, 
and no affected joint function.  Gait and balance were 
reported as abnormal and the examiner indicated that the 
Veteran had a slight antalgic gait and was using a cane to 
aid ambulation.  

The Veteran reported that he had retired from his usual 
occupation as a truck driver because his neuropathy made it 
hard to drive, and because his medications caused somulance.  
The examiner diagnosed the Veteran with peripheral neuropathy 
of the lower extremities and indicated that there was nerve 
dysfunction, namely neuritis and neuralgia, though paralysis 
was absent.  The examiner also reported that there were 
significant effects on the Veteran's occupation due to 
problems with lifting and carrying and due to pain.  There 
were also effects on the Veteran's usual daily activities, 
specifically mild effects on chores and exercise and the 
Veteran was precluded from sports.  

In addressing the question of what degree of paralysis is 
caused by the Veteran's peripheral neuropathy of the 
bilateral lower extremities, it was the examiner's opinion 
that the Veteran had mild neuropathy of the lower extremities 
but no true paralysis.  The rationale used to support this 
opinion was that sensitivity testing showed a mild decrease 
in sensation detection, that leg strength and pulses were 
good, that the Veteran was able to do deep knee bends, squat 
to 90 degree knee flexion, and stand again with support 
assist, that the Veteran was able to stand up on his toes and 
rock back on his heels with balance assist, that he supports 
himself well on his legs, that position sense in his toes was 
normal, and that the Veteran only uses a cane occasionally.  
The examiner further noted that the Veteran's main complaint 
with ambulation seems to be related to neuropathic pain 
sensations in the ankles and feet, which he stated was the 
primary reason he had to give up his job.  

The evidence of record does not support the assignment of an 
initial rating in excess of 20 percent for peripheral 
neuropathy of the right or left lower extremity.  This is so 
because the Veteran's disabilities have not been described as 
producing incomplete paralysis that is moderately severe in 
degree.  Rather, the September 2007 record from Disability 
Consultants P.C. noted that the Veteran had some mild 
difficulty with orthopedic maneuvers and walked with a mild 
limp on the left; the January 2009 VA examiner reported that 
the Veteran had mild neuropathy of the lower extremities, 
evidenced by a mild decrease in sensation detection and good 
leg strength and pulses; normal toe position sense; an 
ability to do deep knee bends, squat to 90 degree knee 
flexion, and stand again with support assist; an ability to 
stand up on his toes and rock back on his heels with balance 
assist; and an ability to support himself well on his legs.  
Based on the foregoing, the Board does not find that the 
evidence more nearly approximate the criteria for the next 
higher, or 40 percent, rating.  

The rating schedule represent as far as is practicable, the 
average impairment of earning capacity.  Ratings will 
generally be based on average impairment.  38 C.F.R. § 
3.321(a), (b) (2008).  To afford justice in exceptional 
situations, an extraschedular rating can be provided.  38 
C.F.R. § 3.321(b).

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  First, the RO or the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level 
of disability and symptomatology and is found inadequate, the 
RO or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the C&P Service to determine whether, to 
accord justice, the Veteran's disability picture requires the 
assignment of an extraschedular rating.

The symptoms associated with the Veteran's service-connected 
peripheral neuropathy of the right or left lower extremities 
include numbness, tingling, burning, and pain.  Examination 
has shown diminished sensation, and in 2009 the examiner 
diagnosed peripheral neuropathy of the lower extremities and 
indicated that there was nerve dysfunction, namely neuritis 
and neuralgia, though paralysis was absent.  These symptoms 
are contemplated by the rating criteria (i.e., 38 C.F.R. 
§§ 4.123, 4.124, 4.124a, DCs 8520, 8620, 8720), which 
reasonably describe the Veteran's disabilities.  Therefore, 
referral for consideration of an extraschedular rating is not 
warranted.  

III.	Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Notice should be provided to a claimant 
before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

As service connection has been granted for an acquired 
psychiatric disorder, to include depression, anxiety and 
insomnia, any defect in the notice or assistance given to the 
Veteran was harmless.  As for the remaining claims, prior to 
the issuance of the April 2004 rating decision that is the 
subject of this appeal, the Veteran was advised of the 
evidence necessary to substantiate a claim for service 
connection and of his and VA's respective duties in obtaining 
evidence.  He was also notified of effective dates for 
ratings and degrees of disability.  See letters dated 
February 2004 and September 2006.  When service connection 
has been granted and an initial disability rating and 
effective date have been assigned, section 5103(a) is no 
longer applicable.  See Dingess v. Nicholson, 19 Vet. App. 
473, 491 (2006).  Accordingly, the duty to notify has been 
fulfilled as to each claim.  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2008).  This duty has also been 
met, as the Veteran's VA and private treatment records, to 
include records from the SSA, have been associated with the 
claims folder.  He was also afforded several appropriate VA 
examinations in connection with his claims for increased 
ratings.  The record does not suggest the existence of 
additional, pertinent evidence that has not been obtained.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the Veteran.


ORDER

Service connection for an acquired psychiatric disorder, to 
include depression, anxiety and insomnia, is granted.  

An initial rating in excess of 20 percent for peripheral 
neuropathy of the right lower extremity is denied.  

An initial rating in excess of 20 percent for peripheral 
neuropathy of the left lower extremity is denied.  


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


